Citation Nr: 1824436	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel








INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

In a September 2012 decision, the Board of Veterans' Appeals (Board) granted service connection for bilateral hearing loss.  An April 2013 rating action from the Department of Veteran Affairs (VA) Regional Office (RO) in Seattle, Washington effectuated the Board's decision and, in doing so, granted service connection for bilateral hearing loss and assigned a noncompensable rating effective May 28, 2008. The Veteran timely appealed the April 2013 rating decision.

A travel board hearing was scheduled in January 2018. Correspondence received in January 2018 requested that the appeal be withdrawn. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On January 19, 2018, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for an initial compensable rating for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable rating for service-connected bilateral hearing loss by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Here, the Veteran submitted a statement in January 2018 wherein he explicitly expressed his desire to withdraw this appeal. Specifically, he stated, " I would like to withdraw my appeal of the decision on my disability claim for bilateral hearing loss." Accordingly, there remains no allegation of errors of fact or law for appellate consideration. 

A withdrawal is effective when received. 38 C.F.R. § 20.204(b)(3). Significantly, the Veteran's January 2018 correspondence indicating his intent to withdraw his entire appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on his part. Warren v. McDonald, 28 Vet. App. 214, 218 (2017) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)). As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal. The Board does not have jurisdiction to review the claim, and it is dismissed.

ORDER

The appeal for an initial compensable rating for service-connected bilateral hearing loss is dismissed.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


